UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6216


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRED CARRASCO, JR., a/k/a Aaron Bryant,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:13-cr-00199-RJC-1; 3:16-cv-
00298-RJC)


Submitted: August 30, 2018                                        Decided: October 5, 2018


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Fred Carrasco, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fred Carrasco, Jr., seeks to appeal the district court’s October 13, 2016 order

denying relief on his 28 U.S.C. § 2255 (2012) motion. Although the docketed notice of

appeal was received after the expiration of the appeal period, Carrasco asserts that he

previously delivered his original notice of appeal to prison officials for mailing on

December 8, 2016—within the 60-day appeal period.           Fed. R. App. P. 4(a)(1)(B).

Because Carrasco is incarcerated, the notice is considered filed as of the date it was

properly delivered to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266 (1988). The record does not conclusively establish that

Carrasco in fact provided a notice of appeal to prison officials for mailing on December

8, 2016. Accordingly, we remand the case for the limited purpose of allowing the district

court to make this finding and to determine whether Carrasco timely noted an appeal

under Fed. R. App. P. 4(c)(1) and Houston v. Lack. The record, as supplemented, will

then be returned to this court for further consideration.

                                                                           REMANDED




                                              2